Exhibit No. 10.3

BEST BUY CO., INC.

1997

DIRECTORS’ NON-QUALIFIED STOCK OPTION PLAN

1999 AMENDMENT AND RESTATEMENT

A.            PURPOSE.

The purpose of this Directors’ Non-Qualified Stock Option Plan (“Plan”) is to
further the growth and general prosperity of Best Buy Co., Inc. (the “Company”),
and its directly and indirectly wholly-owned subsidiaries (collectively, the
“Companies”) by enabling current directors of the Company, who have been or are
serving on the Company’s Board of Directors (the “Board”) and upon whose
judgment, initiative and effort the Companies were or are largely dependent for
the successful conduct of their business, to acquire shares of the common stock
of the Company under the terms and conditions and in the manner contemplated by
this Plan, thereby increasing their personal involvement in the Companies.
Options granted under the Plan are intended to be options which do not meet the
requirements of Section 422A of the Internal Revenue Code of 1986, as amended
(the “Code”).

B.            ADMINISTRATION.

This Plan shall be administered by the Compensation and Human Resources
Committee (the “Committee”) of the Board. Subject to such orders and resolutions
not inconsistent with the provisions of this Plan as may from time to time be
issued or adopted by the Board, the Committee shall have full power and
authority to interpret the Plan.

All decisions and determinations made by the committee pursuant to the
provisions of the Plan and applicable orders and resolutions of the Board shall
be final. Each option granted shall be evidenced by a written agreement
containing such terms and conditions as may be approved by the Committee and
which shall not be inconsistent with the Plan and the orders and resolutions of
the Board with respect thereto.

C.            ELIGIBILITY, PARTICIPATION AND GRANTS.

Options shall be granted under the Plan to current members of the Board. The
Committee shall grant to each director options to purchase shares in such
amounts as the Committee shall from time to time determine.

1


--------------------------------------------------------------------------------


D.            SHARES SUBJECT TO THE PLAN.

Subject to adjustment as provided below, an aggregate of 2,800,000 shares of
$0.10 par value common stock of the Company shall be subject to this Plan from
authorized but unissued shares of the Company. Such number and kind of shares
shall be appropriately adjusted in the event of any one or more stock splits,
reverse stock splits or stock dividends hereafter paid or declared with respect
to such stock. If, prior to the termination of the Plan, shares issued pursuant
hereto shall have been repurchased by the Company pursuant to this Plan, such
repurchased shares shall again become available for issuance under the Plan.

Any shares which, after the effective date of this Plan, shall become subject to
valid outstanding options under this Plan may, to the extent of the release of
any such shares from option by termination or expiration of option(s) without
valid exercise, be made the subject of additional options under this Plan.

E.             NO ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.

Except as expressly provided herein, in the event of a merger, consolidation,
reorganization, stock dividend, stock split, or other change in corporate
structure or capitalization affecting the common stock of the Company, there
shall be no change in the number of shares subject to options to be granted
thereafter pursuant to the Plan; provided, however, that in such event, an
appropriate adjustment may be made in the number and kind of shares subject to
and the exercise prices of outstanding options granted under the Plan as
determined by the Committee.

F.             TERMS AND CONDITIONS OF OPTIONS.

The Committee shall have the power, subject to the limitations contained in this
Plan, to prescribe any terms and conditions in respect of the granting or
exercise of any option under this Plan and, in particular, shall prescribe the
following terms and conditions:

(1) Each option shall state the number of shares to which it pertains.

(2) The price at which shares shall be sold to participants hereunder (the
“Exercise Price”) shall be the Fair Market Value of the Company’s common stock
on the date of grant. Payment of the Exercise Price shall be made (a) if payment
is made by check payable to the Company, at the time the shares are sold
hereunder, or (b) if payment is made pursuant to an irrevocable election to
surrender outstanding shares of common stock of the Company which have a Fair
Market Value on the date of surrender equal to the Exercise Price of the shares
as to which the option is being exercised, no later than the settlement date for
the shares sold in the market to cover the Exercise Price, or (c)

2


--------------------------------------------------------------------------------


by a combination thereof, UNLESS an option is exercised in connection with a
deferral election pursuant to the Deferred Compensation Plan, defined below, in
which case payment of the Exercise Price shall be made as provided in Section M
herein.

(3) An option shall be exercisable in whole or in part with respect to the
shares included therein until the earlier of (a) the close of business on the
tenth day prior to the proposed effective date of (i) any merger or
consolidation of the Company with any other corporation or entity as a result of
which the holders of the common stock of the Company will own less than a
majority voting control of the surviving corporation; (ii) any sale of
substantially all of the assets of the Companies or (iii) any sale of common
stock of the Company to a person not a shareholder on the date of issuance of
the option who thereby acquires majority voting control of the Company, subject
to any such transaction actually being consummated, or (b) the close of business
on the date ten (10) years after the date the option was granted. The Company
shall give written notice to the optionee not less than 30 days prior to the
proposed effective date of any of the transactions described in (a) above.

(4) An option shall be exercised when notice of such exercise, whether in
writing or orally, has been given to the Company at its principal business
office or to its designated agent by the person entitled to exercise the option
and full payment for the shares with respect to which the option is exercised
has been received by the Company. Until the stock certificates are issued, no
right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to optioned shares, notwithstanding the exercise of the
option.

(5) Each optionee shall be obligated to maintain the confidentiality of all of
the confidential and proprietary information of the Companies and, in the event
of a breach by the optionee of such obligation, all of the optionee’s options
granted pursuant to the Plan and all rights thereunder shall immediately
terminate. Notwithstanding the foregoing, this Section F(5), adopted as of April
16, 1999, shall be effective only for options granted hereunder on and after
April 16, 1999.

G.            OPTIONS NOT TRANSFERABLE.

Options under the Plan may not be sold, pledged, assigned or transferred in any
manner, whether by operation of law or otherwise, except by will, the laws of
descent or a qualified domestic relations order.

3


--------------------------------------------------------------------------------


H.            AMENDMENT OR TERMINATION OF THE PLAN.

The Board may amend this Plan from time to time as it may deem advisable and may
at any time terminate the Plan, provided that any such termination of the Plan
shall not adversely affect options already granted and such options shall remain
in full force and effect as if the Plan had not been terminated.

I.              AGREEMENT AND REPRESENTATIONS OF PARTICIPANTS.

As a condition precedent to the exercise of any option or portion thereof, the
Company may require the person exercising such option to represent and warrant
at the time of any such exercise that the shares are being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
under the Securities Act of 1933 or any other applicable law, regulation or rule
of any governmental agency.

In the event legal counsel to the Company renders an opinion to the Company that
shares for options exercised pursuant to this Plan cannot be issued to the
optionee because such action would violate any applicable federal or state
securities laws, then in that event the optionee agrees that the Company shall
not be required to issue said shares to the optionee and shall have no liability
to the optionee other than the return to optionee of amounts tendered to the
Company upon exercise of the option.

J.             EFFECTIVE DATE AND TERMINATION OF THE PLAN.

The Plan shall become effective as of April 18, 1997 if approved thereafter by
the Company’s shareholders. The Plan shall terminate on the earliest of:

(1) The date when all the shares available under the Plan shall have been
acquired through the exercise of options granted under the Plan; or

(2) Ten (10) years after the date of approval of the Plan by the Company’s
shareholders; or

(3) Such other earlier date as the Board may determine.

K.            FAIR MARKET VALUE.

“Fair Market Value” shall mean the last reported sale price of the Company’s
common stock on the date of grant, as quoted on by the New York Stock Exchange.
If the Company’s common stock ceases to be listed for trading on the New York
Stock Exchange, “Fair Market Value” shall mean the value determined in good
faith by the Board.

4


--------------------------------------------------------------------------------


L.             COMPLIANCE WITH RULE 16b-3 AND SECTION 162(m).

Transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Securities Exchange Act of 1934, as amended,
and avoid loss of the deduction referred to in paragraph (1) of Section 162(m)
of the Code. Anything in the Plan to the contrary notwithstanding, to the extent
any provision of the Plan or action by the Committee fails to so comply or avoid
the loss of such deduction, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.

M.           DEFERRAL OF OPTION GAIN.

Participants in the Company’s Deferred Compensation Plan, effective as of April
1, 1998 (the “Deferred Compensation Plan”), may be able to defer the gain, if
any, upon exercise of options granted hereunder pursuant to and in accordance
with the terms of the Deferred Compensation Plan. To the extent that the
Deferred Compensation Plan permits a participant to defer any gain with respect
to an option, the Exercise Price must be satisfied utilizing shares of the
Company’s common stock held at least six months prior to exercise. In the event
any deferral election is made with respect to an option, if the optionee is
unable to deliver the requisite number of shares of the Company’s common stock
to cover the full Exercise Price prior to the expiration of such option, the
portion of the option that corresponds to the portion of the full Exercise Price
not covered shall be forfeited.

N.            FORM OF OPTION.

Options shall be issued in substantially the same form as the Committee or the
Board may approve.

5


--------------------------------------------------------------------------------